Title: Conveyance of Lands for Central College from John M. Perry and Frances T. Perry to Alexander Garrett, 23 June 1817
From: Perry, John M.,Perry, Frances T.,Garrett, Alexander,Central College,Jefferson, Thomas
To: 


          This indenture made on the 23d day of June 1817. between John Perry & Frances T  Perry his wife of the county of Albemarle on the one part and Alexander Garrett proctor of the Central college acting in trust for the sd college on the other part witnesseth that the sd John & Frances in consideration of the sum of fourteen hundred and twenty one dollars twenty five cents, the payment whereof is sufficiently secured, doth hereby bargain & sell to the sd Alexander two parcels of land in the sd county of Albemarle, the one containing forty three acres & three fourths about a mile above Charlottesville on the public road to Staunton, the other about five eighths of a mile from the former, containing one hundred & fifty three acres, comprehending the top and part of a mountain, which tract first mentioned is bounded as follows to wit beginning at a stake on Wheeler’s road & running N.° 30.° W. 35. poles to a stone pile, thence N. 19.° E. 29. po. to a stake near the garden of the sd John, thence N.° 3.° W. 36. po. to a stone pile and persimmon, thence N. 10½° E. 22. po. to a stake on the three notched road, thence down & along the sd road 118. po. to a pine stump in the road, corner to Henry Chiles & Jesse W. Garth, thence S. 34. W. 48½ po. to pointers on Wheeler’s road, thence along the sd Wheeler’s road 65. poles to the beginning: and the other tract mentioned in the second place begins at a Pine tree on the Mountain road (which pine tree bears S 89.° W. 206. po. from the point of beginning and ending of the first mentioned tract, in Wheeler’s road) and runs from the sd pine tree N. 17. W. 52. po. to a Spanish oak, N. 31. W. 32. po. to pointers, S. 75. W. 92. po. to pointers on the mountain, N. 10. E. 24. po. to a red oak, N. 30. E. 24. po. to pointers, N. 5. E. 26. po. to pointers, N. 22. W. 7½ po. to pointers a Chesnut oak, S 48. W. 37. po. to a chesnut oak, N. 58. W. 20. po. to pointers, S. 29. W. 38. po. to pointers, S. 14. E. 66. po. to a stake, S. 29. E. 41. po. to a white oak, S. 18. W. 45. po. to a stake, S. 20. W. 20. po. to a stake, S. 25. W. 10. po. to a stake, S. 35. W. 54. po. to a white oak on Wheeler’s road, thence down the sd Wheeler’s road 118. po. to pointers near a branch, thence N. 8. E. 17. po. to a maple, N. 19. E. 44½ po. to a chesnut oak, N. 75. E. 48. po. to pointers on the Mountain road aforesaid, & along the sd road 48. po. to the pine at the beginning. to have and to hold the sd two parcels of land with their appurtenances to him the said Alexander, and his successors proctors of the sd Central college, to and for the use of the said college for ever. and the sd John Perry & Frances T Perry for himself, themselves his heirs, executors and administrators the said two parcels of land with their appurtenances to the sd Alexander and his successors proctors of the sd College, and for the use of the sd College, doth covenant that he will warrant, and doth warrant and will for ever defend. Witness the hand & name of the sd John, and his seal hereto set on the day and year above named.
          
            
              signed, sealed & delivered in presence of
              }
              
              John M. PerryFrances T. Perry
            
          
         